‘ Case 17-11375-BL { c 4331 Filed 02/24/21 Page1of4

Kata meres oot FEB 24 AN IO: 39 ahelas —-
ea es AD Heed, CLERK ,

| Fer ~Resayq = pquavco4@A0. CoM
| 1S6-Sh6-VW9 D~

rm O 7 Clerk ned Sbdes
| Offa of pry Cosiet £0 pen ae ich # Vdlawwave

| Cate, # 17-\WSTS-B8LS

OVS cei on “Yo Chains ~ Non Ss peste ative (Geof é
| aC CN vg anes

 

rs

Me Pate Quorcoa — Cloimi POOIB

Dug. to She Recaly which was caused b en

Toldtes. lnc. CK Ahh, TL lp 77 Orcu

Siro or ARS 2 loding Stared ite Oeveay ,

Loot Knowing I © WR aw loa wl Kill me.

Reo, due tv Aner waLS,Rne, st ad to leave.

| ieee 5H~-e vous usar fing at A
are den Sen2 Deglovsnr Pp - wy tha oun

‘Ib iw (CA Sox VV
Pow at Bho Ano Onc, ne Recut

| OXS. (hy Zr jee iS otache -

| Vo eum hae {he cobs asainet ach |
Yo nat, ol Man chee Geet oe

Was eae reba Bee \igboley :

 

 

 

 
OK a 20 ODO © Coe
bos Q | “Aathossst J

—enk AW
AAV OM

Acad
; \\
te oul Paso Ov”?

bs P Case 17-11375-BLS (arp Filed 02/24/21 Page 2of4

 

 

 

 

 

 
PAULINE QUARCOO *INVOICE* invoice #: 698336 A@

SERVICE HOURS

 

 

   

 

 

   
 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

  

245 NE 191ST ST APR 3021 Tag #: 5692 MER Joe Deca = Mercedes-Benz of Miami
MIAMI, FL 33179 oniote 1200 N.W. 167 St.
Miami Gardens, FL 33169
Home: 786-346-7302 Bus: Customer #:6595582 (305) 707-0147
Cell: Email: Service Advisor: 39017 ANDY GARCIA Sheena my: te gm
=COLOR __YEAR MAKE/MODEL VIN LICENSE _—s«.—sCMILEAGE IN| MILEAGE OUT
14 MERCEDES BENZ GLK350 WDCG BF530909
DEL: DATE PROD, DATE 1: | WARR: EXP, _ PROMISED PO NO, RATE: PAYMENT INV; DATE: RO. OF : READY 3°:
+ 14JUL10 D eee . WAIT 15DEC20 0,00 CASH 1LODEC20 11:53 JODEC20 | 16:07 1ODEC2C
4s OPTIONS: DLR;O ENG:3.5: Liter Riper RRR Rn at ee see hs Sea Rete Ee
~ LINE OPCODE TECH TYPE HOURS LIST NET TOTAL
© We are a proud retailer of ‘eee OPEN RECALL OR CAMPAIGN#2018120017
& Original Equipment (OE) parts, RECALL Bee OPEN RECALL OR CAMPAIGN N/c
: 3 WM
sourced fram the vehire 1 000-860-57-02-05-9116 DRIVER'S AIRBAG iN
SI manufacturer and backed by its - 1 204-860-12-00-05 FRONT PASSENGER AIRBAG N/ :
, : P LAB 2 ; : .00 :
+ limited warranty. FARIS 0 eee eee eee eke eee anne e eens eE, LINE a ia
N B VEHICLE SAFETY CONDITION INSPECTION INCLUDED
Ss MULTI-I VEHICLE SAFETY CONDITION INSPECTION
INCLUDED
3 6273CMMPI 0.00 0.00
ic. We also offer high quality GBATT Pea atcuet — —
non-OE parts that are suitable GBK PLEASE, SEE YOUR SERVICE ADVISOR ON YOUR NEXT: , ,
4 ania -
wo for your vehicle and fit alf 6273CMMPI 0.00 0.00
& budgets and needs. If you GTIRE PLEASE SEE YOUR SERVICE ADVISOR ON YOUR
rs F iL L
Q have chosen a non-OE part, it 6273CMMPI 0.00 0.00
Q will be identified on your PARTS: 0.00 LABOR: 0.00 OTHER: 0.00 TOTAL LINE B: 0.00
invoice as "AP*, ” These CVE SEAE LSS RERT ES SASS TOSS HS LEAT EASA LRERSRE ORE SS ETERS
C I have been informed to remove all personal items from my vehicle. I
“)  non-OE (AP*) parts are not understand MB of Miami is not responsible for items left in the
© sourced from the vehicle’s vehicle. og
. 1 I have been informed to remove all personal
tw manufacturer or covered by its items from my vehicle. I understand MB of
© warranty. Non-OE parts come i. :? ot responsible for items left in
e vehicle.
<1 with a limited warranty backed 6273 CM 0.00 0.00
M : ‘ LAB : ‘ H : . : ‘
a by AutoNation and/or the parts enETS O00 eee eeneee bebe e i eeenee eee ee EE M ° 00
% manufacturer, D MY ADVISOR CHECKED EXTERIOR BODY CONDITION, UNDER HOOD AND TIRE
CG TREAD. I WAS OFFERED A MENU AND A MULTI-POINT
O By signing below, you acknowledge that you were notified of and authorized ae ors SUPPLY COSTS: We have added a LABOR AMOUNT
_ the Dealership to perform the services/repairs itemized in this Invoice and that rtiod Asie ie and mn aimee te
Dealer is not authorized to perform recall you received (or had the opportunity to inspect) any replaced parts as | greater, to the Repair Order. This charge PARTS AMOUNT
repairs for non Dealer brand vehicles and eet ar Bae abe the. ag is being returned to you in exchange for your aati preg llc A eee i GAS, OIL, LUBE
Dealer's Vehicles Safety and Condition if ‘ayment Is Made By Check When you provide a check as payment, you | vehicle repair facility for miscellaneous shop FRA” ce) ET AMOUNT
Inspection and/or service does not include a | authorize us to either use information from your check to make a one-time Flonda requires a $1.00 feo to be collected |]
review of possible pending recats or sarvice | Sees rant ee Ht om, YOU SeCOUNE OF 1, process the payment a6 Hi aac J, sno te al | MISC, CHARGES
éampaigne sued by manufacturers of other | your account as ‘soon as today. You agree that you will not dispute us | Collected for each new or remanufactured TOTAL CHARGES
makes and models. electronically debiting your account, so long as the amount corresponds to ace nese” ase LESS INSURANCE
Armen . the amount on this invoice. In the event your check or EFT is returned unpaid
for any reagpn, you authorize us or our agent to charge a service fee up to | ALL PARTS ARE NEW UNLESS SALES TAX
the maximGm amount permitted by law. OTHERWISE INDICATED. PLEASE PAY
DATE } Stl Tee . CAN Le] % AUTHORIZED DEALERSHIP REPRESENTATIVE SIGNATURE THIS AMOUNT
DEAlErCAR vis cox owas sic sown senvice wvowe wee 2 Custer op _ ARR EMENT AND DISCLAIMER: PLEASE SEE a HP MFO WARRANTY ON THE REVERSE SIDE OF THIS REPAIR INVOIC

 

 
PAULINE QUARCOO

245 NE 191ST ST APR 3021

*INVOICE*

Invoice #: 698336
Tag #: 5692

SERVICE HOURS
MON.-FRI. 7:00 AM TO 7:00 PM
SAT. 7:00 AM TO 5:00 PM

@

Mercedes-Benz of Miami

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIAMI, FL 33179 ester iat 200,.N-W. 167 St.
Home: 786-346-7302 Bus: Customer #:6595582 em(305) 707.0147
Cell: Email: Service Advisor: 3907 ANDY GARCIA a
COLOR YEAR MAKE/MODEL VIN LICENSE MILEAGE IN MILEAGE OUT.
11 MERCEDES BENZ GLK350 WDCGG8HB5BF530909 32112 32114
DEL DATE PROD. DATE WARR. EXP. PROMISED PO NO. RATE PAYMENT INV. DATE R.0. OPENED READY
M4 4JUL10 D WAIT 15DEC20 0.00 CASH 10DEC20 11:53 10DEC20 16:07 10DEC20
QDPTIONS: DLR:0:ENG:3.5 Liter
* LINE OPCODE TECH TYPE HOURS LIST NET TOTAL
. INSPECTION. INITIALS
Weare a proud retailer of SDP MY ADVISOR CHECKED EXTERIOR BODY CONDITION,
Ofiginal Equipment (OE) parts, UNDER HOOD AND TIRE TREAD. I WAS OFFERED A
MENU AND A MULTI-POINT
sourced from the vehicle INSPECTION. INITIALS
manufacturer and backed by its 6273 CM 0.00 0.00
ligited warranty. neta ae i Re an Sw 6 ove eee ge nae eae ms 7.
Ci E COURTESY WASH AND VACUUM AT NO CHARGE TO OUR VALUED CUSTOMER AT A
oO VALUE OF $25.00
3 CARWASH COURTESY WASH AND VACUUM AT NO CHARGE TO
© OUR VALUED CUSTOMER AT A VALUE OF $25.00
ib 6273. CM 0.00 0.00
We also offer high quality PARTS: 0.00 LABOR: 0.06 OTHER: 0.00 TOTAL LINE E: 0.00

non-OE parts that are suitable
fogeyour vehicle and fit all
bawgets and needs. If you
hawe chosen a non-OE part, it
wf be identified on your
inypice as "AP*.” These
nog-OE (AP*) parts are not

a 3
sowrced from the vehicle’s
m&nufacturer or covered by its
watranty. Non-OE parts come
with a limited warranty backed
by AutoNation and/or the parts

matqufacturer.

O

1

KKEEKKKKKKEKKKEKE KK KKK KKK KEKE KK KEKE KKK KKK KKK KEKEKEKKKEKKKKKEKKEKEEK

WAIT CREATED 2020-11-30
10:39:00AM TAKEN BY JEL ISA
MORALES for VIN:
WDCGG8HB5BF530909

 

*SHOP SUPPLY COSTS: We have added a

By signing below, you acknowledge that you were notified of and authorized
the Dealership to perform the services/repairs itemized in this Invoice and that

 

Dealer is not authorized to perform recall
repairs for non-Dealer brand vehicles and
Dealer’s Vehicles Safety and Condition
Inspection and/or service does not include a
review of possible pending recalls or service
campaigns issued by manufacturers of other
makes and models.

.

paar
DéalerCAP 2014 CDK Global, LLC (05/15) SERVICE INVOICE TYPE 2 tus st0 WARRANTY” CoD 9698023

you received (or had the opportunity to inspect) any replaced parts as
requested by you. The vehicle is being returned to you in exchange for your
payment of the Amount Due.

If Payment Is Made By Check When you provide a check as payment, you
authorize us to either use information from your check to make a one-time
electronic fund transfer from your account or to process the payment as a
check transaction. If processed as an EFT, funds may be withdrawn from
your account as soon as today. You agree that you will not dispute us
electronically debiting your account, so long as the amount corresponds to
the amount on this invoice. In the event your check or EFT is returned unpaid
for any reason, you authorize us or our agent to charge a service fee up to
the maximum amount permitted by laa,

charge equal to $3.00 or 12% of the total
cost of labor and parts, whichever is

greater, to the Repair Order. This charge f|
This charge 4

will not exceed $59.95.
represents costs and profits to the motor
vehicle repair facility for miscellaneous shop
supplies and waste disposal. The State of

Florida requires a $1.00 fee to be collected
for each new tire sold in the state [-

{s.403.718], and a $1.50 fee to be
collected for each new or remanufactured
lead-acid battery sold in the _ state
{s.403.7185].

 

 

 

 

 

 

 

 

ALL PARTS ARE NEW UNLESS
OTHERWISE INDICATED.

 

 

 

 

 

DATE eS

ere SIGN IRE {
(“Aula ne Cy URW OF

 

4 AUTHORIZED DEALERSHIP REPRESENTATIVE SIGNATURE

LABOR AMOUNT Q,00
PARTS AMOUNT 0.00
GAS, OIL, LUBE 0.00
SUBLET AMOUNT 0,00
MISC. CHARGES 0.00
TOTAL CHARGES 0,00
LESS INSURANCE Q,00
SALES TAX 0.00
| This AMOUNT 0.00

 

stomer Copy

WARRANTY oot AND DISCLAIMER: PLEASE SEE TH RS! MI ED WARRANTY ON THE REVE!
Page 2 ay F

 

 

 

 

RSE SIDE OF THIS REPAIR INVOICE.

 
